     Case 2:19-cv-00819-TLN-AC Document 13 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KEITH W. CANDLER,                                 No. 2:19-cv-00819-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    R. DIAZ, et al.,
15                       Defendants.
16

17          Plaintiff Keith W. Candler (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 12, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 12.) No timely objections

23   to the findings and recommendations have been filed.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations filed July 12, 2021 (ECF No. 12), are ADOPTED

28   IN FULL; and
                                                       1
     Case 2:19-cv-00819-TLN-AC Document 13 Filed 08/31/21 Page 2 of 2


 1          2. The Complaint is DISMISSED for failure to state a claim for the reasons set forth in

 2   the April 12, 2021 Screening Order (ECF No. 8). See L.R. 110; Fed. R. Civ. P. 41(b); 28 U.S.C.

 3   § 1915A.

 4          The Clerk of the Court is directed to close this case.

 5          IT IS SO ORDERED.

 6   Dated: August 30, 2021

 7

 8

 9                                                Troy L. Nunley
                                                  United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
